Citation Nr: 9924929	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to 
April 1993.  Prior service was not verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran reported that he served in the Navy and Coast 
Guard.  Service overlapped the Vietnam era according to him.  
The only verification of service is the DD 214 for service 
from 1982 to 1993.  Because of a lack of documentation, it is 
impossible to determine whether complete verification of 
service and service records was ever requested.  We are 
incapable of determining if he was in Vietnam.

This case is not ripe for appellate review.  Therefore, the 
case is remanded for the following:

1.  The RO shall verify all periods of 
service and request copies of all DD 
214s.

2.  The RO shall request copies of all 
service medical records, including Navy 
and Coast Guard records.

3.  The RO should place documentation in 
the file that reflects that the records 
were requested.

4.  The veteran is informed that he has a 
duty to submit evidence of a well-
grounded claim for service connection.  
The veteran is informed that if he has or 
can obtain competent evidence that links 
the post service diagnosis to service, 
that evidence must be submitted by him to 
the RO.  The best evidence would include 
of a medical opinion linking the post 
service diagnosis to service or 
manifestations in service.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

